
	

114 HR 5114 IH: 21st Century Conservation Service Corps Act of 2016
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5114
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Ms. McSally (for herself, Mr. Moulton, Mr. Newhouse, Mr. Gibson, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the 21st Century Conservation Service Corps to place youth and veterans in the United
			 States in national service positions to protect, restore, and enhance the
			 great outdoors of the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the 21st Century Conservation Service Corps Act of 2016. 2.PurposeThe purpose of this Act is to engage youth and veterans in the United States in national service positions to protect, restore, and enhance the outdoors of the United States, including to—
 (1)channel widespread interest among youth and veterans in the United States in serving in national service positions to help protect, restore, enhance, and increase public access to and use of national parks, public and tribal land or water, and natural, cultural, and historical resources and treasures for the enjoyment and use of future generations while spurring economic development and outdoor recreation by carrying out high-quality, cost-effective 21CSC projects;
 (2)ensure that, in any State, tribal land or water, or territory of the United States, the activities and expertise of 21CSC participants will be accessible to public organizations, nonprofit organizations, and tribal agencies responsible for the stewardship of public land or water, private land or water (with a direct or recognized public benefit and in coordination with the owner of such land or water), or tribal land or water; and
 (3)place youth and veterans in national service positions to protect, restore, and enhance the great outdoors of the United States, through collaborative efforts involving relevant Federal departments and Federal agencies to minimize undue duplication, leverage existing resources, and maximize project completion in a cost-effective manner.
 3.DefinitionsIn this Act: (1)21CSC organizationThe term 21CSC organization means an organization that is approved by a participating entity for participation in the 21st Century Conservation Service Corps.
 (2)21CSC participantThe term 21CSC participant means an individual who is selected by a 21CSC organization to serve on a 21CSC project. (3)21CSC projectThe term 21CSC project means a project that is carried out by a 21CSC organization.
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that such term shall not include—
 (A)an institution outside the United States, as described in subsection (a)(1)(C) of such section; and (B)an institution described in section 101(b) of such Act (20 U.S.C. 1001(b)).
 (5)Participating entityThe term participating entity means a Federal entity headed by an officer described in any of paragraphs (1) through (13) of section 5(b).
 (6)StateThe term State means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (7)Tribal agencyThe term tribal agency has the meaning given the term Indian tribe in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511). (8)Tribal land or waterThe term tribal land or water means any real property or water owned by a tribal agency, any real property or water held in trust by the United States for an Indian (for the purpose of this paragraph, as defined in such section) or tribal agency, and any real property or water held by an Indian or tribal agency that is subject to restrictions on alienation imposed by the United States.
 (9)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. (10)YouthThe term youth means an individual who is not younger than age 15 and not older than age 28.
 4.Establishing the 21st Century Conservation Service CorpsThere is established a 21st Century Conservation Service Corps (referred to in this Act as the 21CSC), consisting of 21CSC organizations and 21CSC participants and in partnership with the participating entities, to carry out the purpose of this Act.
		5.Participating entities
 (a)In generalThe 21CSC shall be implemented jointly by the participating entities, which shall have the authority to support the 21CSC by carrying out the activities described in subsection (c).
 (b)List of entitiesThe participating entities shall be the entities headed by each of the following officers: (1)The Secretary of the Interior.
 (2)The Secretary of Agriculture. (3)The Secretary of Transportation.
 (4)The Secretary of Labor. (5)The Secretary of Energy.
 (6)The Secretary of Defense. (7)The Secretary of Veterans Affairs.
 (8)The Secretary of Commerce. (9)The Administrator of the Environmental Protection Agency.
 (10)The Chair of the Council on Environmental Quality. (11)The Chief Executive Officer of the Corporation for National and Community Service.
 (12)The Assistant Secretary of the Army (Civil Works). (13)The head of any other Federal agency designated by the President as necessary to serve as a participating entity.
				(c)Supporting the 21CSC
 (1)In generalThe participating entities may support the 21CSC by— (A)establishing standards for the 21CSC;
 (B)establishing a process for organizations to apply and be approved to become 21CSC organizations; (C)developing and supporting the public-private partnerships described in subsection (e)(1);
 (D)using or leveraging existing funding or acquiring funding and other resources under section 7 to support 21CSC projects through the cooperative agreements described in subsection (e);
 (E)leveraging existing resources described in section 7(b) to expand the use of the 21CSC to meet the missions of such entities;
 (F)utilizing technology to support 21CSC projects; and (G)collecting performance data on 21CSC projects to prepare the reports required by paragraph (3)(A) and demonstrate the impact of such projects.
					(2)Coordination to minimize undue duplication and maximize project completion in a cost-effective
			 manner
 (A)Coordination with Federal departments and agenciesThe participating entities shall coordinate with each other and with Federal departments and Federal agencies, affected by or engaging in activities that are similar to 21CSC projects, to—
 (i)minimize to the greatest extent possible any undue duplication with specific project activities performed by the Federal departments and Federal agencies described in this subparagraph; and
 (ii)maximize project completion in a cost-effective manner by collaborating to leverage existing resources described in section 7(b).
 (B)Coordination among entitiesEach participating entity shall, when feasible, coordinate activities with other participating entities to approve 21CSC organizations and collect the data required by paragraph 3(A).
 (C)GuidanceThe participating entities shall, when practicable, seek guidance from— (i)the Corporation for National and Community Service, which has extensive experience in developing and administering national service programs; and
 (ii)the Department of Veterans Affairs on ways to increase participation of veterans in 21CSC projects. (3)Reporting (A)21CSC Reports (i)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, all participating entities shall submit the required data described in clause (ii) to the Corporation for National and Community Service.
 (ii)Required dataThe Corporation for National and Community Service, in coordination with the participating entities, shall prepare and submit an annual report to Congress that includes required data, for the year covered by the report, consisting of—
 (I)the number of 21CSC participants engaging in 21CSC projects and the length of the term of service for each participant;
 (II)the total amount of funding provided by participating entities for such service; (III)the type of service performed by 21CSC participants and the impact and accomplishments of such service; and
 (IV)other similar data determined to be appropriate by the Corporation for National and Community Service and the participating entities, including data sufficient to determine the effectiveness of 21CSC organizations in carrying out activities to achieve the purpose of this Act in a manner that is cost-effective and does not unduly duplicate or overlap with other activities or programs carried out by Federal departments and Federal agencies.
 (iii)Data collectionThe Corporation for National and Community Service may coordinate with 21CSC organizations to collect the required data described in clause (ii).
 (B)Comptroller General reportsThe Comptroller General of the United States shall prepare and submit to Congress an interim report, not later than 1 year after the date of submission of the first report under subparagraph (A)(ii), and a final report, not later than 3 years after such date of submission, that includes—
 (i)an assessment, based on the data described in subparagraph (A)(ii), of the effectiveness of 21CSC organizations in achieving the purpose of this Act in a manner that is cost-effective and does not unduly duplicate or overlap with other activities or programs carried out by Federal departments and Federal agencies; and
 (ii)recommendations on how to more effectively manage and carry out 21CSC projects to achieve the purpose of this Act in the manner described in clause (i).
 (C)Additional reportsThe Comptroller General of the United States may prepare and submit to Congress additional reports including the content described in subparagraph (B) as the Comptroller General determines necessary.
 (d)Gifts and donationsThe participating entities may accept, use, and dispose of contributions that are gifts or donations of money, services, or property to support the development, implementation, and expansion of 21CSC projects, in accordance with applicable laws, including regulations.
			(e)Cooperative agreements with 21CSC organizations
 (1)In generalEach participating entity shall have the authority to— (A)develop public-private partnerships with 21CSC organizations by entering into cooperative agreements with such organizations to support and carry out 21CSC projects; and
 (B)leverage existing resources described in section 7(b) to support such cooperative agreements. (2)Type of cooperative agreementA cooperative agreement under this subsection may be—
 (A)limited to an agreement for a specific 21CSC project; (B)a broad agreement covering multiple planned or future 21CSC projects; or
 (C)an agreement for a 21CSC project to be part of a broader conservation service corps initiative carried out in partnership with a Federal or State government or a tribal agency.
 (3)Set shareA cooperative agreement under this subsection shall include provisions specifying the share that the 21CSC organization will provide under section 7(c).
				6.21CSC organizations and 21CSC projects
 (a)21CSC organizationsTo be approved as a 21CSC organization, an organization seeking approval shall, to the maximum extent practicable, demonstrate the capability to meet, and provide an assurance that the organization will meet, each requirement under subsection (b).
			(b)21CSC projects
				(1)21CSC participants engaged by 21CSC organizations
 (A)In generalIn carrying out a 21CSC project, to the maximum extent practicable, a 21CSC organization shall select individuals to be 21CSC participants who, in addition to meeting the requirements of subparagraph (B), are—
 (i)youth, notwithstanding the requirements under paragraphs (3) and (4) of section 137(a) of the National and Community Service Act of 1990 (42 U.S.C. 12591(a)) for any 21CSC participant participating in a 21CSC project supported and carried out by the Corporation for National and Community Service; or
 (ii)veterans not older than age 35. (B)Citizenship requirementTo be selected as a 21CSC participant, an individual shall be—
 (i)a citizen or national of the United States; or (ii)a lawful permanent resident alien of the United States.
 (C)Emphasis on diversity and inclusionIn selecting 21CSC participants, the organization shall make deliberate outreach efforts to engage traditionally underserved populations, including veterans and disadvantaged youth (as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511)).
 (2)Compensation for participantsThe organization shall provide compensation to each 21CSC participant that shall include 1 or more of the following:
 (A)A wage. (B)A stipend.
 (C)A living allowance. (D)An educational credit that may be applied towards a program of postsecondary education at a participating institution of higher education that agrees to award such credit for participation in a 21CSC project.
					(3)Organization of service for participants
 (A)In generalIn carrying out the 21CSC project, the organization shall, to the maximum extent practicable, organize 21CSC participants as—
 (i)crew-based participants who— (I)serve together with other crew-based participants; and
 (II)are directly supervised by trained and experienced crew-based leaders or conservation professionals; or
 (ii)individual or small team-based participants who serve— (I)individually or in a coordinated small team;
 (II)under the direction of conservation professionals; and (III)on initiatives that require specific skills and dedicated attention.
 (B)Veteran and civilian cooperationThe organization shall, to the extent practicable, encourage cooperation among veteran and civilian 21CSC participants.
 (4)21CSC projectsThe organization shall carry out a 21CSC project that includes national service involving— (A)protecting, restoring, and enhancing national parks, public and tribal land or water, and natural, cultural, and historical resources and treasures;
 (B)supporting outdoor recreation and urban green spaces; (C)restoring and safeguarding the natural resources of the United States, such as through trail maintenance, removal of invasive species, wildfire prevention, historic preservation, and disaster relief; or
 (D)service that is primarily indoors, such as service in science, policy, or program internships, with a clear benefit for natural, cultural, or historic resources or treasures.
 (5)21CSC participant outcomesIn carrying out a 21CSC project, the organization shall provide 21CSC participants with— (A)job skill development to prepare such participants for success in the 21st century workforce;
 (B)community skill development to help such participants acquire an ethic of service to others and become more effective resource and community stewards; and
 (C)a greater understanding of the natural, cultural, or historic resources or treasures in the United States.
					(c)Exclusion from prevailing wage and hour laws
 (1)Prevailing wage and hours lawsAny form of compensation, including stipends, provided to 21CSC participants under subsection (b)(2) shall not be subject to the requirements of prevailing wage laws under subchapter IV of chapter 31 of title 40, United States Code.
 (2)Nonemployee statusA 21CSC participant shall not be considered— (A)an employee of the 21CSC organization that selected such participant to serve on a 21CSC project under this Act, in the same manner as a participant is excluded under section 101(30) of the National and Community Service Act of 1990 (42 U.S.C. 12511(30)); or
 (B)a Federal employee, and shall not be subject to the provisions of law relating to Federal employment, except that such provisions shall apply to any 21CSC participant to the extent provided for a participant or crew leader under section 199M(b) of such Act (42 U.S.C. 12655n(b)).
					(d)Eligibility for noncompetitive hiring status
 (1)In generalA qualified individual described in paragraph (2) shall be eligible for appointment in the competitive service in the same manner as Peace Corps volunteers as prescribed in Executive Order 11103 (22 U.S.C. 2504 note; relating to Providing for the Appointment of Former Peace Corps Volunteers to the Civilian Career Services), as amended by Executive Order 12107 (44 Fed. Reg. 1055; relating to the Civil Service Commission and Labor-Management in the Federal Service).
 (2)Qualified individualA qualified individual described in this subsection is an individual who is certified by the corresponding participating entities as having successfully completed 1 or more terms of service, as determined by an agreement between the 21CSC organization and the 21CSC participant, that, in total, are not less than 640 hours.
 (3)PeriodA qualified individual described in paragraph (2) shall be eligible for an appointment under paragraph (1) during the 2-year period beginning on the date on which such individual completes 1 or more terms of service, as determined under paragraph (2), that, in total, are not less than 640 hours.
				7.Funding
			(a)Investments
 (1)In generalIn addition to using funding provided under subsections (b) and (c), to fund 21CSC projects, each 21CSC organization shall leverage the funds provided under such subsections by soliciting in-cash or in-kind contributions from public or private sources.
 (2)MethodsTo leverage the funds under paragraph (1), each 21CSC organization may solicit contributions by using innovative strategies, such as crowd-funding.
 (b)Existing resourcesIn addition to using funding provided under subsections (a) and (c), to fund a 21CSC project, each participating entity shall be limited to using existing resources that have been appropriated or allocated to such participating entity, as of the period of implementation of such 21CSC project, under laws and authorities other than this Act.
 (c)Set shareA 21CSC organization conducting a 21CSC project shall provide a share of not less than 10 percent of the total cost of such project. The organization may provide the share in cash or in kind from State, local, or private sources.
 8.Rule of constructionExcept as provided in section 6(b)(1)(A)(i), the requirements and authorities provided under this Act for 21CSC participants, 21CSC organizations, and participating entities with respect to a 21CSC project shall be in addition to the requirements and authorities provided under other Federal law for such participants, organizations, and entities with respect to that project.
		
